Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1-10 are rejected and claims 11-20 are withdrawn from consideration in this Office Action. 
I.	Priority
The instant application claims benefit of US Provisional Application 63/026,852, filed on May 19, 2020. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election of Group I in the reply filed on August 16, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP  § 818.03(a)).

Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that the carbon containing moiety is a carboxylic acid which based on Applicants examples is necessary to facilitate the C-N bond formation in this type of reaction.  The carbons containing moiety cannot just be any carbon containing moiety cannot just be any carbon containing moiety it is a carboxylic acid such as formic acid, acetic acid, trifluoro acetic acid, propanoic acid and benzoic acid as shown in page 3, lines 16-18 and the examples in Table 1 on pages 16-17. 


The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph.  The specification is enabling for a method of preparing benzimidazole compounds that have been prepared in the specification using an aromatic 1,2 diamine selected from 1,2-phenyldiamine, 4-methyl-1,2phenyldiamine, 4,5-dimethyl-1,2-phenyldiamine, 4-chloro-1,2-phenyldiamine, 4-methoxy-1,2-phenyldiamine and 1,2-diaminonapthalene and a carboxylic acid selected from formic acid, acetic acid, trifluoracetic acid, propanoic acid and benzoic acid.  The specification is not enabling for a method of preparing a reaction product comprising a carbon-nitrogen bond via the amine containing moiety not supported by the disclosure.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied.  In re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue”.  The factors are applied below to the instant claims.  
The breadth of the claims
	The compounds not supported in the specification are the reaction products comprising a carbon-nitrogen bond via the amine containing moiety excluding benzimidazole products prepared from an aromatic 1,2 diamine selected from 1,2-phenyldiamine, 4-methyl-1,2phenyldiamine, 4,5-dimethyl-1,2-phenyldiamine, 4-chloro-1,2-phenyldiamine, 4-methoxy-1,2-phenyldiamine and 1,2-diaminonapthalene and a carboxylic acid selected from formic acid, acetic acid, trifluoracetic acid, propanoic acid and benzoic acid.

The nature of the invention
The claimed method is a method for forming a carbon-nitrogen bond using microdroplet chemistry wherein the microdroplets have to be acidic to facilitate the coupling reaction.  The reactants used in the claimed method are aromatic 1,2-diamine compounds and carboxylic acid compounds.  No other types of amine containing moieties or carbon containing moieties were tested or used in the claimed method. 
The state of the prior art/level of ordinary skill/level of predictability
The level of ordinary skill is high, but the level of predictability in the art is low.  This type of reaction is not known in the art wherein an acid reagent is used for the coupling reaction of forming a carbon-nitrogen bond using microdroplet chemistry.  However, based on Applicants examples in the specification when a strong conjugated electron withdrawing group (nitro) was present on the aromatic 1,2-diamine compound it resulted in no product formation which shows that the reaction did not work in that case (see Table 1, compound 5h and page 18, lines 5-6).  So, it is unclear if only a nitro group would result in no reaction or if there are other functional groups that would result in the reaction not working because Applicants have failed to provide this data.  Based on Applicants provided data, it is not fully known what functional groups would prevent the coupling reaction from working or what functional groups would allow for the coupling reaction to work.  In view of the low level of predictability one of ordinary skill would not know what types of compounds within the unrepresented genus wherein the reaction product comprises a carbon-nitrogen bond, if any, would lead to a successful coupling reaction. Also, Applicants have only used carboxylic acids as the carbon containing moiety and it is unclear whether other types of carbon containing moieties could be used in this type of reaction.

The amount of direction provided by the inventor/existence of working examples
Direction and working examples are limited to the compounds in Table 1 

    PNG
    media_image1.png
    582
    706
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    72
    654
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    159
    685
    media_image4.png
    Greyscale


The quantity of experimentation needed to make or use the invention
As stated above, it is not known which types of reagents would be successful in the claimed coupling reaction outside of what Applicants have provided in the examples listed in Table 1 .  Thus, one of ordinary skill would not be enabled by the disclosure for using this reaction for preparing all types of compounds comprising a carbon-nitrogen bond using any type of carbon containing moiety and any type of amine containing moiety.  The amount of experimentation needed to practice the invention is undue.  Further one of ordinary skill would not be enabled to use claimed method for preparing compounds within the genus that are not adequately supported in the disclosure.   
To overcome the rejection, Applicants are suggested to amend claim 1 to specifically define the amine containing moiety as being selected from 1,2-phenyldiamine, 4-methyl-1,2phenyldiamine, 4,5-dimethyl-1,2-phenyldiamine, 4-chloro-1,2-phenyldiamine, 4-methoxy-1,2-phenyldiamine and 1,2-diaminonapthalene and the carbon containing moiety as being selected from formic acid, acetic acid, trifluoracetic acid, propanoic acid and benzoic acid.

***The closest prior art is Badu-Tawiah, et al. (J. Am. Soc. Mass. Spectrom. (2012) 23:1461-1468) which teaches reaction forming a carbon-nitrogen bond by using microdroplet chemistry but does not use an acid as the reactant in the reaction as seen in the instant reaction.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626